SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1371
CA 13-00093
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF DAVID FRAZIER,
PETITIONER-APPELLANT,

                     V                                             ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered August 21, 2012 in a proceeding pursuant to
CPLR article 78. The judgment, among other things, denied the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Robles v Evans, 100 AD3d 1455, 1455).




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court